Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-10, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kass-Hout et al. (US Pre-Grant Publication 2009/0319295) in view of Heinze et al. (US Patent 6,915,254), further in view of Johnson et al. (US Patent 5,664,109).  

Kass-Hout- teaches a non-transitory computer-readable storage media having computer- executable instructions embodied thereon that when executed by a processor, cause the processor to implement a method of linking medical records, the method comprising: 
receiving raw health information from a plurality of raw data sources having different health information formats (see paragraphs [0043] - [0044]. The global disease surveillance platform may access external data from different data sources, wherein the different data sources have health information in different formats); 
identifying discrete health concepts within terms extracted from the raw health information (see paragraphs [0043]-[0048] and [0048]-[0049]. Health concepts are identified from the extracted data and mapped to the GDSP schema. Specifically, data is mined from the sources based on rules for standard keywords. This identifies “discrete health concepts within terms” that are found in the raw information); 
mapping the discrete health concepts to a standard codified medical nomenclature … using synonym mapping or ontology mapping (see paragraphs [0043] and [0048]-[0049]. Data is harvested from the data sources and mapped to a schema within the architecture. This is used through identifying ontologies. Mapping the identified content to a schema is mapping the discrete health concepts to a standard codified medical nomenclature because the schema is a medical nomenclature schema that is standardized within the system of the GDSP. Examiner notes that no explicit definition for “standard codified medical nomenclature” is given in the specification. As such, because the schema is predefined within the GDSP, it is standard. The schema is a coded classification for codifying where data should be classified and the schema is 
identifying, from the mapping, health records that are each associated with a … patient (see paragraph [0044]. The health records may include patient data); and 
linking the identified health records at a data repository, wherein the data repository provides a computing device with access to the identified health records of the … patient (see paragraphs [0052] and [0056]. Data records are stored, and may be accessed by a computing device. Paragraph [0052] shows general linking between health records).  
Kass-Hout does not explicitly show: 
Mapping the discrete health concepts to a standard codified medical nomenclature comprising diagnostic codes associated with diagnostic descriptions, the discrete health concepts being mapped to the standard codified medical nomenclature by associating the diagnostic codes with corresponding discrete health concepts, wherein the diagnostic codes are identified as corresponding to the discrete health concepts using synonym mapping or ontology mapping between the discrete health concepts and the diagnostic descriptions; 
identifying, from the mapping, health records that are each associated with a same patient; and 
linking the identified health records at a data repository, wherein the data repository provides a computing device with access to the identified health records of the same patient.  
Heinze teaches: 
Mapping the discrete health concepts to a standard codified medical nomenclature comprising diagnostic codes associated with diagnostic descriptions (see 3:34-42 and 3:63-4:2. Heinze shows inputting computer readable physician notes and assigning codes to the physician notes. Also see 12:57-13:16, which show the databases used for processing includes mapping data directly to medical codes such as the ICD or CPT); 
the discrete health concepts being mapped to the standard codified medical nomenclature by associating the diagnostic codes with corresponding discrete health concepts (see 4:56-63, 12:57-13:16, and 20:57-21:7. Health concepts from parsed data are associated with the diagnostic codes), 
wherein the diagnostic codes are identified as corresponding to the discrete health concepts using synonym mapping or ontology mapping between the discrete health concepts and the diagnostic descriptions (see 10:59-63. Synonyms are identified. Also see 17:43-53 and 18:37-42 for using synonym processing and mapping to identify concepts. Also see 8:59-64. Note segments are categorized. This is ontology mapping. 18:47-53 shows ontology mapping in drug hierarchies). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kass-Hout by the teachings of Heinze because both references are directed towards parsing and recognizing medical data located in non-standard formats. Heinze merely provides Kass-Hout the benefit of “reducing the need for human intervention, improving consistency of coding, [and] increasing throughput” for analyzing and processing medical data (see Heinze 2:36-38). 
Johnson teaches: 
identifying, from the mapping, health records that are each associated with a same patient (see 11:43-12:31. Johnson receives a variety of records stored in a Master Patient Index database, see 11:5-22. These records are searched for records referring to the same patient); and 
linking the identified health records at a data repository, wherein the data repository provides a computing device with access to the identified health records of the same patient (see 11:43-12:31. Records that refer to the same patient are identified and linked based on a confidence level regarding whether the records refer to the same person).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kass-Hout by the teachings of Johnson, because Johnson provides the benefits of a single, centralized record keeping system that will improve a patient’s and doctor’s ability to efficiently access all data about a patient. This will increase ease of use and access for both patients and providers of health care in Kass-Hout. 
	 
As to claim 3, Kass-Hout- as modified teaches the computer-readable media of claim 2, wherein identifying the discrete health concepts further comprises: 
classifying the raw health information into structured data of standard nomenclature, structured data of non-standard nomenclature, and unstructured raw data (see paragraphs [0048] - [0052]. The health information may be structured data or unstructured data. See paragraph [0055]. Structured data of nonstandard nomenclature in the form of XML may be retrieved and transformed);Page 2 of 94822-4057-0041Application No. 16/819,890Attorney Docket No. 27098.340941
identifying clinical concepts from the unstructured raw data through natural language processing, the identified clinical concepts being associated with the structured data of non-standard nomenclature (see paragraphs [0048]-[0049]. Standard keywords, such as those in the Unified Medical Language System, are searched for in the inputted data. These keywords are searched through “natural language processing” because predefined algorithms and set of rules are used for keyword parsing in an unstructured text source. Discrete clinical concepts may be identified); and 
translating the structured data of non-standard nomenclature to the standard nomenclature, wherein the standard nomenclature is associated with the discrete clinical concepts (see paragraphs [0048]-[0049]. The identified concepts are translated into a set of classifications based on UMLS keywords). 

As to claim 4, Kass-Hout- as modified teaches the computer-readable media of claim 2, wherein the access to the identified health records of the same patient is provided to the computing device as identified or de-identified based on the specific use case (see Johnson 14:4-25. Access to health records is based on role and privilege masks).  

As to claim 5, Kass-Hout- as modified teaches the computer-readable media of claim 2, wherein the raw health information is received from historical health information and real-time health information (see Kass-Hout [0048]-[0049] for real-time health acquisition. See Johnson 13:17-27 for a description of storing historical health information), and 
wherein the identified health records are identified from the historical health information at a different time than the identified health records that are identified from the real- time health information (see Johnson 13:17-27. Health records may be identified with date/time values. Date/time values will differentiate between health records that are received at different times).  

As to claim 6, Kass-Hout- as modified teaches the computer-readable media of claim 2, wherein the linking is performed on identified health records having an associated confidence level greater than a threshold level (see Johnson 11:43-12:31. Records that refer to the same patient are identified and linked based on a confidence level regarding whether the records refer to the same person).  

As to claim 8, Kass-Hout- as modified teaches the computer-readable media of claim 2, further comprising:  Page 3 of 9 4822-4057-0041Application No. 16/819,890Attorney Docket No. 27098.340941 
identifying a new health concept based on a combination of the discrete health concepts derived from the plurality of raw data sources (see Kass-Hout- [0064], wherein new public health events may be identified); and 
providing an alert indicating the identified new health concept (see Kass-Hout- [0066]. An alert may be provided if a public health event is identified).  

As to claim 9, Kass-Hout- as modified teaches the computer-readable media of claim 2, further comprising indexing the raw health information within a reverse index, the reverse index including pointers indicating the raw health information stored within the plurality of raw data sources, wherein the discrete health concepts are identified using the reverse index (see Kass-Hout- paragraph [0070]. The metadata is indexed to the original source. This information may be used to identify health concepts). 

As to claim 10, Kass-Hout- as modified teaches the computer-readable media of claim 9, wherein the reverse index is stored at the data repository (see Kass-Hout- paragraph [0070]).  

As to claim 12, see the rejection of claim 2. 
As to claim 13, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 4. 
As to claim 15, see the rejection of claim 5. 
As to claim 16, see the rejection of claim 6. 
As to claim 18, see the rejection of claim 8. 
As to claim 19, see the rejection of claim 9. 
As to claim 20, see the rejection of claim 10. 

Claims 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kass-Hout et al. (US Pre-Grant Publication 2009/0319295) in view of Heinze et al. (US Patent 6,915,254), in view of Johnson et al. (US Patent 5,664,109), further in view of Faulkner et al. (US Pre-Grant Publication 2009/0228303). 

As to claim 11, Kass-Hout- as modified teaches the computer-readable media of claim 2. 
Kass-Hout- as modified does not teach further comprising reconciling the discrete health concepts by removing redundant discrete health concepts derived from the plurality of raw data sources, the reconciling performed after mapping the discrete health concepts.
Faulkner teaches: 
further comprising reconciling the discrete health concepts by removing redundant discrete health concepts derived from the plurality of raw data sources, the reconciling performed after mapping the discrete health concepts (see paragraph [0054]. Data is imported into the system from a plurality of sources, and redundant data may be deleted. As noted in paragraph [0064], data may be marked as duplicated after receiving and identifying health concepts). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kass-Hout by the teachings of Faulkner, because Faulkner provides the benefits not storing redundant copies of data. This will increase the storage efficiency of Kass-Hout.  

As to claim 21, see the rejection of claim 11. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152